Citation Nr: 1741642	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-51 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for basal cell carcinoma, and residuals thereof, to include as due to in-service herbicide exposure.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION


The Veteran had active military service from January 1964 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Basal cell carcinoma was not manifest in active service; the competent, probative evidence of record does not indicate any current basal cell carcinoma, or residuals thereof, is otherwise etiologically related to such service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained.  To the extent the Veteran has identified private treatment records that have not been obtained, he specifically requested VA continue to decide his claim without obtaining these records.  See June 2014 Report of General Information.  

A VA examination was not provided in conjunction with the veteran's service connection claim, and the Board notes that the evidence of record does not require one.  See 38 C.F.R. § 3.159(c)(4) (2016).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, to indicate that that he suffers from basal cell carcinoma, or residuals thereof, that is etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran claims service connection for basal cell carcinoma as due to exposure to herbicides during his active service.  The Veteran's military personnel records reflect he served within the Republic of Vietnam in 1965.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6) (2016).  Basal cell carcinoma, however, is not a disease presumed due to herbicides exposure, and service connection cannot be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e) (2016).  As service connection is not warranted to a presumptive basis, the Board must next consider whether service connection is warranted on any other basis, including as directly related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the competent, probative evidence of record does not etiologically link the Veteran's current basal cell carcinoma, or residuals thereof, to his service or any incident therein, including exposure to herbicides.  The Veteran does not assert, nor does the evidence suggest, that he suffered a skin disability during his period of active service.  A January 1966 Report of Medical History notes the Veteran specifically denied a history of skin diseases.  Further, a January 1966 Report of Medical Examination notes a clinical evaluation revealed a normal skin evaluation.  As such, the Board finds that no basal cell carcinoma, or any other skin condition, was manifest during active service.

Post-service records reveal there is no evidence that the Veteran sought treatment for a skin condition, until approximately 2009, a period of over 40 years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  

In this case, the Veteran has not produced a competent medical opinion suggesting an etiological link between his basal cell carcinoma and an event or occurrence in service, including herbicide exposure.  The Board acknowledges that the Veteran himself has claimed that his basal cell carcinoma is directly related to his in-service herbicide exposure.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., bumps or lesions on the skin; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot alone constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his basal cell carcinoma is etiologically related to his active service.  While the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam, basal cell carcinoma is not a disease presumed due to such exposure, and there is no competent medical evidence establishing a direct link between the Veteran's disability and his in-service herbicide exposure.  The medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.    

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for basal cell carcinoma, and residuals thereof, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).



ORDER

Service connection for basal cell carcinoma is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


